SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1147
CA 14-00377
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


BRITT BIRD, PLAINTIFF-APPELLANT-RESPONDENT,

                     V                                              ORDER

GEICO GENERAL INSURANCE COMPANY,
DEFENDANT-RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


LAW OFFICES OF WAYNE C. FELLE, P.C., WILLIAMSVILLE (ELIZABETH A. BRUCE
OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (LAUREN M. YANNUZZI OF
COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Shirley Troutman, J.), entered May 22, 2013. The order, inter
alia, granted in part the motion of plaintiff for leave to amend her
complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 16, 2014,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court